Citation Nr: 0600666	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03 29 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.  

2.  Entitlement to service connection for a right elbow 
disorder.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to June 
1991.  

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines,  which denied an 
increased rating for left knee tendonitis, and service 
connection for a right elbow disorder, a left foot disorder, 
a neck disorder, a disorder manifested by chest pains, and a 
disorder manifested by back pains.  

Subsequently, the RO granted service connection for cervical 
and lumbar strains in an October 2004 rating decision.  That 
decision has resulted in there being no case or controversy 
as to those issues.  Therefore, they are moot.  Aronson v. 
Brown, 7 Vet. App. 153, 155 (1994).  

The Board of Veterans' Appeals (Board) in an April 2005 
decision denied an increased rating for tendonitis of the 
left knee and service connection for costochondritis, claimed 
as chest pains.  For that reason the only issues remaining in 
appellate status are service connection for left foot and 
right elbow disorders.  

The Board remanded the claims for service connection for left 
foot and right elbow disorders in April 2005.  The 
development ordered has been accomplished.  Stegall v. West, 
11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records include a request for treatment 
of left foot pain.  

2.  In service the veteran complained of right upper arm 
pain, which was diagnosed as right deltoid tendonitis.  

3.  Two days after his separation from the service the 
veteran went to the VA facility and requested treatment for 
foot pain.  His feet were tender when he was examined.  

4.  VA records include post service diagnoses of left foot 
tendonitis and plantar fasciitis.  VA X-rays in July 2000 
revealed minimal osteoarthritic changes in both feet.  

5.  VA records include a current diagnosis of epicondylitis 
of the right elbow.  

6.  VA records include a current diagnosis of soft tissue 
rheumatism of the left foot.  

7.  A competent medical professional has stated that there is 
an etiological relationship between the current soft tissue 
rheumatism of the feet and the symptoms in service.  


CONCLUSIONS OF LAW

1.  Soft tissue rheumatism of the left foot was incurred in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  Epicondylitis of the right elbow was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  As the decision 
below grants the benefits sought, the veteran has 
received the intended benefits of VCAA.  See generally 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2005).  

Factual Background.  The service enlistment examination in 
March 1987 found no abnormalities of the upper extremities or 
feet.  

December 1989 service medical records revealed the veteran 
complained of pain in his joints and pain on the bottom of 
his feet.  There was no history of deformity or trauma.  
There was no diagnosis of any disorder of the feet.  

In October 1990, the veteran complained of pain in the left 
knee, right foot and right upper arm.  Examination of the 
right upper arm revealed the veteran had full range of 
motion, no lumps, ecchymosis, edema, erythema or tenderness 
to palpation.  The assessment was right deltoid tendonitis.  

The veteran's undated separation examination found no 
abnormalities of the upper extremities or feet.  On his April 
1991 Report of Medical History the veteran denied any history 
of a painful shoulder or elbow, or foot trouble.  

The veteran went to a VA facility two days after his 
separation from the service in June 1991 and complained of 
bilateral foot pain.  He reported having foot pain for the 
last year.  He had bilateral tenderness on examination.  

In September 1991, the veteran submitted a claim for 
ligamental damage to the right foot.  

The veteran did not complain of any left foot disorder when 
being examined by VA in October 1991.  

The veteran reported having bilateral foot pain in April 
1992.  Examination of the left foot revealed it was slightly 
swollen over the lateral malleolus with decreased range of 
motion.  Reports of private X-rays of the left heel in April 
1992 found no abnormality.  

In January 1994, the veteran was examined with complaints of 
right foot pain.  The veteran did not report any left foot 
pain or symptoms.  

VA X-rays of the left foot in April 1995 revealed no evidence 
of a fracture.  In October 1997, the veteran complained of 
left heel pain for one week.  There was tenderness over the 
insertion of the Achilles tendon, but no swelling.  The 
assessment was tendonitis and plantar fasciitis, rule out 
bone spur.  VA X-rays of the heels in October 1997 were 
normal.  

June 2000 notes from the VA rheumatology clinic reveal the 
veteran complained of pain in both knees and both feet 
especially after prolonged standing or weight bearing.  The 
assessment was degenerative arthritis.  

In July 2000, the veteran again complained of foot pain.  The 
right foot was more painful.  Examination revealed no 
abnormality of the feet.  X-rays revealed minimal 
osteoarthritic changes in the interphalangeal joints and 
metatarsal joints, bilaterally.  

October 2001 VA records revealed complaints of pain in the 
right elbow and left foot.  The assessment was plantar 
fasciitis and epicondylitis.  

In March 2002, VA records reveal the veteran complained of 
left foot pain for the past five months after prolonged 
weight bearing, walking or sitting.  He also had right elbow 
pain.  It was aggravated by lifting heavy objects.  The 
assessment was soft tissue rheumatism.  

VA examination in July 2002 revealed the veteran was able to 
move his shoulder muscles with adequate strength against 
resistance.  

Notes from a December 2002 VA orthopedic consult indicate the 
veteran had a history of multiple joint pain.  In April 2003, 
the veteran complained of pain in the elbow and feet with 
limitation of motion for a few minutes with flare-ups at 
least three times per week.  

The veteran told VA examiners in August 2003 that he had been 
exercising to try to lose weight and it caused increased pain 
in his elbows and feet.  Cold temperatures also aggravated 
the pain.  

July 2004 VA notes indicate the veteran had been followed in 
the rheumatology clinic since 1999.  The veteran had 
persistently complained of bilateral knee pain, ankle and 
foot pain.  Traumatic arthritis of the right knee and 
beginning degenerative joint disease of the left knee had 
been diagnosed.  

VA examination of the joints in August 2002 included 
diagnosis of normal feet and elbows.  VA X-rays of the elbows 
and feet in August 2004 revealed no evidence of osseous 
changes and joint spaces were intact.  They were normal 
studies.  

VA examination in April 2005 revealed the veteran had pain on 
the dorsum of the left foot which radiated to the lateral 
aspect.  There was no swelling.  Prolonged standing 
precipitated pain.  The veteran had shoe inserts.  
Examination found no gross anatomic abnormalities of the left 
foot.  There were no callosities, breakdown or unusual shoe 
wear patterns that would indicate abnormal weight bearing.  
Under the section for evaluating flatfoot was written not 
applicable.  The diagnosis was soft tissue rheumatism of the 
left foot.  In the opinion of the VA examiner the diagnosis 
of soft tissue rheumatism was made because of persistent 
complaints of pain in the absence of abnormal radiological 
findings.  She wrote that it was as likely as not that the 
soft tissue rheumatism was etiologically related to the 
tendonitis the veteran had in service.  

VA examination of the right elbow in April 2005 revealed the 
veteran had sudden sharp pains in the right elbow that 
occurred on and off.  Weight bearing and cold temperatures 
precipitated flare ups.  Examination of the right elbow 
revealed tenderness, but no swelling or edema.  There was no 
limitation of motion, only pain on forearm supination at 85 
degrees.  Epicondylitis of the right elbow was diagnosed.  
Epicondylitis was diagnosed because of constant pain with 
tenderness of the right elbow.  

Analysis.  In order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

Service medical records include complaints of both left foot 
pain and upper arm pain.  In addition, the veteran sought 
treatment within two days of his separation from the service 
for foot pain.  Although there is no diagnosis in service of 
either soft tissue rheumatism or epicondylitis, the 
regulations do not require in service diagnosis of a 
disability to warrant service connection.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2005).  

In April 2005, the Board remanded the claims to afford the 
veteran another VA examination and to obtain a medical 
opinion.  The VA physician in April 2005, noted that 
following the examination she reviewed the claims folder in 
May 2005.  She explained that her diagnoses were based on 
persistent complaints of pain in the left foot and right 
elbow.  The Board noted that there were no X-ray reports or 
other objective findings to support a diagnosis of any 
disorders of the left foot or right elbow, prior to the July 
2000 VA X-ray reports that found minimal osteoarthritic 
changes in the feet.  Also, that subsequent X-ray reports did 
not indicate any evidence of either a right elbow or left 
foot disorder.  

The Board has interpreted the VA physician's statements in 
April 2005 based on the consistency of complaints of pain as 
being indicative of a finding of chronic disorders of the 
left foot and right elbow.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Sacks v. West, 11 Vet. App. 314 (1998).  
Those complaints first began in service and are also noted by 
the post-service VA medical records.  

The Board has concluded the evidence demonstrates the veteran 
has had chronic complaints of left foot and right elbow pain 
since service, which have now been diagnosed as soft tissue 
rheumatism of the left foot and epicondylitis of the right 
elbow.  Service connection is warranted for soft tissue 
rheumatism of the left foot and epicondylitis of the right 
elbow.  


ORDER

Service connection for soft tissue rheumatism of the left 
foot is granted.  

Service connection for epicondylitis of the right elbow is 
granted.  


	                        
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


